DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 03/25/ 2022 have been considered and an action on the merits follows regarding claims 1, 3, 8-13, 15, 19-23.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,8,10,13,15,22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (USD403488)(hereinafter Mitchell) in view of Acevedo-Morales (US 20150216239)(hereinafter Acevedo).
Regarding claim 1, Michell teaches a bib system comprising a bib having a panel configured to protect clothing (fig 1 shows the front of the bib), the panel including an opening defined therethrough configured to surround a neck of a person to secure the bib to the person, the panel having an inner surface (fig 4 shows the back of the bib) configured to face the person when the bib is secured thereto and an outer surface opposite the inner surface (fig 1), wherein the panel includes a rim around the opening of the panel such that the rim defines a perimeter of the opening, the rim defining an upper portion; and 
a collar system two straps secured to the inner surface of the panel (fig 4) about the opening, 
wherein the collar system includes a first element and a second element (a first and second strap), the first element extending on a first side of the opening and the second element extending on a second side of the opening, each of the first and second element secured to the inner surface of the panel (fig 4), wherein an upper end portion of the first element and an upper end portion of the second element are secured to the inner surface of the panel along the upper portion of the rim (fig 4).

    PNG
    media_image1.png
    484
    451
    media_image1.png
    Greyscale

Mitchell shows in fig 1 two straps each seems to have a hook/loop portion at the end of each strap. And in the same field of endeavor, Acevedo teaches fastening mechanism 245, 235 are attached to free ends of straps 140, 130. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the end of the straps of Mitchell with fastening mechanism at the free ends of the straps as taught by Acevedo for the benefit of attaching two free ends of the straps together. Then the modified Mitchell teaches the second element defining a portion overlapping the first element (two straps overlap at fastening mechanism), wherein the portion of the second element overlapping the first element is secured to the first element (fastening mechanism attached to the end of the straps) and the second element is configured to overlap the first element within the perimeter of the opening when the bib is secured to the person (as two straps secured to the upper end of the neck opening and has fastening at two ends, then the second strap is configured to fold over the first strap within the perimeter of the opening).
It is noted that “the collar system configured to fold over clothing of the person such that a portion of the clothing is isolated between the collar system and the inner surface of the bib” and “ the second element is configured to overlap the first element within the perimeter of the opening when the bib is secured to the person” is the intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 3, the modified Mitchell teaches the first and second elements overlap one another such that a portion of the first element is disposed between the second element and the inner surface of the panel (Acevedo, fig 2B).
Regarding claim 8, the modified Mitchell teaches two straps are wide and long enough configured to extend between each trapezius to cover a chest of the person. It is noted that “configured to extend between each trapezius to cover a chest of the person” is the intended use of the claimed invention.
Regarding claim 10, Mitchell does not teach the bib includes a cloth material. However, Acevedo teaches the bib is constructed of a material selected among: acrylic, microfiber, flannel, linen, polyester, terrycloth, and wool (para [0022]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the material of bib of Mitchell with the cloth material as taught by Acevedo for the benefit of providing a washable and reusable bib.
Regarding claim 13, Mitchell teaches a collar system (strap system) configured to attach to a bib, the bib having a panel including an opening that is configured to surround a neck of a person, the collar system comprising: 
a rim around the opening of the panel such that the rim defines a perimeter of the opening, the rim defining an upper portion (annotated fig 4);
a first element (a first strap) configured to secure to an inner surface of the panel about a first side of the opening, wherein an upper end portion of the first element is secured to the inner surface of the panel along the upper portion of the rim (fig 4);
a second element (a second strap) configured to secure to the inner surface of the panel about a side of the opening, the second element configured to fold over a portion of clothing of the person, wherein an upper end portion of the second element is secured to the inner surface of the panel along the upper portion of the rim (fig 4).
Mitchell shows in fig 1 two straps each seems to have a hook/loop portion at the end of each strap. And in the same field of endeavor, Acevedo teaches fastening mechanism 245, 235 are attached to free ends of straps 140, 130. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the end of the straps of Mitchell with fastening mechanism at the free ends of the straps as taught by Acevedo for the benefit of attaching two free ends of the straps together. Then the modified Mitchell teaches the second element defining a portion overlapping the first element (two straps overlap at fastening mechanism), wherein the portion of the second element overlapping the first element is secured to the first element (fastening mechanism attached to the end of the straps) and the second element is configured to overlap the first element within the perimeter of the opening when the bib is secured to the person (as two straps secured to the upper end of the neck opening and has fastening at two ends, then the second strap is configured to fold over the first strap within the perimeter of the opening).
It is noted that “a first element configured to fold over the clothing of the person”, “the second element configured to fold over a portion of clothing of the person”, “the collar system is configured to extend about a substantial portion of the opening such that an entire front of the clothing is isolated between the collar system and the inner surface of the bib” and “ the second element is configured to overlap the first element within the perimeter of the opening when the bib is secured to the person” is the intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the straps of Mitchell attached about the upper portion of the neck opening of the bib and the straps of Mitchell are long enough to be tucked inside the clothing of the user when the bib is in use.
Regarding claim 15, the modified Mitchell teaches the first and second elements overlap one another such that a portion of the first element is disposed between the second element and the inner surface of the panel (Acevedo, fig 2B).
Regarding claim 22, Mitchell teaches the rim defines a lower portion (annotated fig 4) and second element overlaps the first element adjacent to the lower portion of the rim when the bib is secured to the person (the straps of Mitchell attached about the upper portion of the neck opening of the bib and the straps of Mitchell are long enough to overlap each other adjacent to the lower portion of the rim when the bib is secured to the person). It is noted that “second element overlaps the first element adjacent to the lower portion of the rim when the bib is secured to the person” is the intended use of the claimed invention.
Regarding claim 23, Mitchell teaches the rim defines a lower portion (annotated fig 4) and second element overlaps the first element adjacent to the lower portion of the rim when the bib is secured to the person (the straps of Mitchell attached about the upper portion of the neck opening of the bib and the straps of Mitchell are long enough to overlap each other adjacent to the lower portion of the rim when the bib is secured to the person). It is noted that “second element overlaps the first element adjacent to the lower portion of the rim when the bib is secured to the person” is the intended use of the claimed invention.
Claims 9,11,12,19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (USD403488) in view of Acevedo-Morales (US 20150216239), further in view of Sanguinetti (US 20170055594)(hereinafter Sanguinetti).
Regarding claim 9, Mitchell does not teach the bib includes a polyurethane material. However, in the same field of endeavor, Sanguinetti teaches the bib includes a polyurethane material (para [0023], line 4). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the bib of Mitchell comprising the polyurethane material as taught by Sanguinetti for the benefit of providing liquid proof backing layer for the bib (Sanguinetti, para [0023]).
Regarding claim 11, Mitchell does not teach the panel includes a first layer formed of a water resistant or water proof material and a second layer formed of an absorbent material. However, Sanguinetti teaches the panel includes a first layer (6) formed of a water resistant or waterproof material (para [0023], the layer 6 comprising thermoplastic polyurethane backing) and a second layer formed of an absorbent material (para [0023], the outer section 5 is constructed using cotton). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the bib of Mitchell comprising a first layer formed of water resistant and a second layer formed of an absorbent material as taught by Sanguinetti for the benefit of protecting user’s clothes from spilled food or liquid and providing extra comfort to the user.
Regarding claim 12, it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the straps of Mitchell are wide and long enough to be tucked inside the user’s clothing, then a first layer of the strap is configured to face the clothing and a second layer of the strap is configured to face the person when the clothing is isolated between the collar system and the inner surface of the bib. It is noted that “a first layer of the first element or the second element is configured to face the clothing of the person when the portion of the clothing is isolated between the collar system and the inner surface of the bib and a second layer of the first element or the second element is configured to face the person when the clothing is isolated between the collar system and the inner surface of the bib” is the intended use of the claimed invention.
Regarding claim 19, Mitchell does not teach the first element includes a first layer formed of a water resistant or water proof material and a second layer formed of an absorbent material. However, Sanguinetti teaches the panel includes a first layer (6) formed of a water resistant or waterproof material (para [0023], the layer 6 comprising thermoplastic polyurethane backing) and a second layer formed of an absorbent material (para [0023], the outer section 5 is constructed using cotton). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the strap of Mitchell comprising a first layer formed of water resistant and a second layer formed of an absorbent material as taught by Sanguinetti for the benefit of protecting user’s clothes from spilled food or liquid and providing extra comfort to the user.
Regarding claim 20, it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the straps of Mitchell are wide and long enough to be tucked inside the user’s clothing, then a first layer of the strap is configured to face the clothing and a second layer of the strap is configured to face the person when the clothing is isolated between the collar system and the inner surface of the bib. It is noted that “a first layer of the first element or the second element is configured to face the clothing of the person when the portion of the clothing is isolated between the collar system and the inner surface of the bib and a second layer of the first element or the second element is configured to face the person when the clothing is isolated between the collar system and the inner surface of the bib” is the intended use of the claimed invention.
Regarding claim 21, Mitchell does not teach the first element or the second element  includes a first layer formed of a water resistant or water proof material and a second layer formed of an absorbent material. However, Sanguinetti teaches the panel includes a first layer (6) formed of a water resistant or waterproof material (para [0023], the layer 6 comprising thermoplastic polyurethane backing) and a second layer formed of an absorbent material (para [0023], the outer section 5 is constructed using cotton). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the strap of Mitchell comprising a first layer formed of water resistant and a second layer formed of an absorbent material as taught by Sanguinetti for the benefit of protecting user’s clothes from spilled food or liquid and providing extra comfort to the user.
Response to Arguments
Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that the combination of Mitchell in view of Acevedo does not teach “the overlap of the first and second element at the fasteners would clearly not be within the perimeter defined by the rim of the neck opening” (Remarks, page 9), the claims only recite “the second element is configured to overlap the first element within the perimeter of the opening when the bib is secured to the person”, which is the intended use of the claimed invention. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, as the straps of Mitchell connected at the upper portion of the neck opening and the strap are long enough so that the second strap is configured to overlap the first strap within the perimeter of the opening when the bib is secured to the person.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732